DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-13 of U.S. Patent No. 11311175. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 11311175
Claim 1 recites; 
A system comprising: 
a processor; and 
memory in communication with the processor, the memory storing instructions that when executed on the processor cause the processor to perform operations comprising: 
receiving an image from an image capturing device, the image corresponding to a target area of a patient; 
editing the received image to create a modified image; 
determining a difference between the modified image and a reference image, the reference image corresponding to a normality of the target area; and 
diagnosing a condition based on the difference between the modified image and the reference image. 
Claim 2 incorporates all the limitations of claim 1.
Claim 1 recites; 
A system comprising: 
a processor; and 

memory in communication with the processor, the memory storing instructions that when executed on the processor cause the processor to perform operations comprising: 
receiving an image from an image capturing device, the image corresponding to a target area of a patient; encrypting the received image of the target area of the patient; 
determining a difference between the received image of the target area of the patient and a reference image, the reference image corresponding to a previously-captured image of the target area; and 
diagnosing a condition based on the difference between the received image and the reference image.
Claim 2 recites; 
wherein the operations further comprise modifying one of the received image or the encrypted image, and wherein diagnosing the condition includes comparing the modified image to the reference image.
Claim 2 recites; 
wherein the operations further comprise encrypting the received image of the target area of the patient.
Claim 1 recites; 
encrypting the received image of the target area of the patient
Claim 3 recites; 
wherein editing the received image includes at least one of enhancing or marking-up the received image.
Claim 3 recites; 
 wherein modifying the one of the received image or the encrypted image includes at least one of enhancing or marking-up the one of the received image or the encrypted image.
Claim 4 recites; 
wherein editing the received image includes editing only a portion of the received image.
Claim 4 recites; 
wherein modifying the one of the received image or the encrypted image includes modifying only a portion of the received image or the encrypted image.
Claim 11 recites; 
A method comprising: 
receiving, at a processor, an image from an image capturing device, the image corresponding to a target area of a patient; 
editing, at the processor, the received image to create a modified image; 29 34896594.1Attorney Docket No.: 49536-23 
determining, by the processor, a difference between the modified image and a reference image, the reference image corresponding to a normality of the target area; and 
diagnosing a condition based on the difference between the modified image and the reference image. 
Claim 12 incorporates all the limitations of claim 11.
Claim 11 recites; 
A method comprising: 
receiving, at a processor, an image from an image capturing device, the image corresponding to a target area of a patient; encrypting, by the processor, the received image of the target area of the patient; 
determining, by the processor, a difference between the received image of the target area of the patient and a reference image, the reference image corresponding to a previously-captured image of the target area; and 
diagnosing a condition based on the difference between the received image and the reference image.
Claim 12 recites; 
further comprising modifying, by the processor, one of the received image or the encrypted image, and wherein diagnosing the condition includes comparing the modified image to the reference image.
Claim 12 recites; 
further comprising encrypting, by the processor, the received image of the target area of the patient.
Claim 11 recites; 
encrypting, by the processor, the received image of the target area of the patient
Claim 13 recites; 
wherein editing the received image includes at least one of enhancing or marking-up the received image.
Claim 13 recites; 
wherein modifying the one of the received image or the encrypted image includes at least one of enhancing or marking-up the one of the received image or the encrypted image.




Allowable Subject Matter
Claims 5-10 and 14-20 are objected to as being dependent upon a rejected base claim on the ground of nonstatutory double patenting, but would be allowable if the nonstatutory double patenting rejections is overcome.



	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879